UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-139008 GREAT CHINA MANIA HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Florida 59-2318378 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 1902, 19/F., Kodak House II, 321 Java Road, Hong Kong n/a (Address of principal executive offices) (Zip Code) (852) 2882-7026 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo The Company does not have a website. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of shares of Common Stock, $0.01 par value, outstanding on November 14, 2013 was 102,059,537. 1 GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets, September 30, 2013 and December 31, 2012 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the Nine months ended September 30, 2013 and 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine months ended September 30, 2013 and 2012 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis or Plan of Operation 16 Item 3 Quantitative and Qualitative Disclosures about Market Risk 26 Item 4 Controls and Procedures 26 PART II – OTHER INFORMATION 28 Item 1 Legal Proceedings 28 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 28 Item 3 Defaults Upon Senior Securities 29 Item 4 [Removed and Reserved] 29 Item 5 Other Information 29 Item 6 Exhibits 29 SIGNATURES 29 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2013 (Unaudited) December 31, 2012 (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories - Short term loan receivable Prepaid expenses and other receivables Total current assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES CURRENT LIABILITIES Accounts payable Accrued expenses and other payables Unearned revenue Short-term borrowings Convertible note payable Amount due to related parties - Total current liabilities LONG-TERM LIABILITIES Long-term Convertible note TOTAL LIABILITIES $ $ SHAREHOLDERS’ EQUITY Common stock, par value $0.01; 375,000,000 shares authorized; 100,184,308 and 78,876,021 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficits ) ) Accumulated other comprehensive income Less: Subscription receivable ) ) TOTALSHAREHOLDERS’ EQUITY ) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 3 GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended September 30, Nine months ended September 30, CONTINUING OPERATIONS REVENUES $ COST OF SALES GROSS PROFIT EXPENSES General and administrative TOTAL OPERATING EXPENSES LOSS FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES ) OTHER INCOME/(EXPENSE) Other income Interest expense ) Other expenses ) TOTAL OTHER EXPENSE ) NET LOSS BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) DISCONTINUED OPERATIONS Net loss - ) ) ) Gain on disposal of discontinued operations - - - NET INCOME / (LOSS) FROM DISCONTINUED OPERATIONS $ - $ ) $ $ ) NET INCOME/ (LOSS) FOR THE PERIOD $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE INCOME - TOTAL COMPREHENSIVE INCOME / (LOSS) FOR THE PERIOD Arising from continuing operations ) Arising from discontinued operations - ) ) $ ) $ ) $ ) $ ) LOSS PER SHARE, BASIC AND DILUTED – CONTINUING OPERATIONS $ ) $ ) $ ) ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED See accompanying notes to condensed consolidated financial statements. 4 GREAT CHINA MANIA HOLDINGS, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, Cash flows from operating activities Net loss from continuing operations $ ) $ ) Amortization of discount on Convertible Note Accrued interest expense Share based payments Changes in operating assets and liabilities: Increase in accounts receivable ) ) Increase in prepaid expenses and other receivables ) ) Increase in accounts payable Increase in unearned revenue Increase / (Decrease) in accrued expenses and other payables ) Net cash (used in)/provided by continuing operating activities ) Net cash used in discontinued operating activities ) ) Net cash (used in) / provided by operating activities ) Cash flows from investing activities Net cash used in continuing investing activities - - Net cash used in discontinued investing activities ) - Net cash used in investing activities ) - Cash flows from financing activities Decrease in subscription receivable Advance from short-term borrowings Advance to short-term loan receivable - ) Decrease in amount due to a related company - ) Issuance of convertible note Repayment of convertible note ) ) Net cash provided by / (used in) continuing financing activities ) Net cash provided by / (used in) discontinued financing activities ) Net cash provided by / (used in) financing activities ) Net increase / (decrease) in cash and cash equivalents Continuing operations ) Discontinued operations ) ) ) Cash and cash equivalents at beginning of period Continuing operations Discontinued operations Cash and cash equivalents at end of period Continuing operations Discontinued operations - $ $ Supplemental disclosure of cash flows information: Non cash financing activities: Conversion of debt to shares $ $ Shares cancelled for disposal of an subsidiary ) - Issuance of shares unpaid - See accompanying notes to condensed consolidated financial statements. 5 GREAT CHINA MANIA HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2013 NOTE 1 – ORGANIZATION AND PRINCIPAL ACTIVITIES Great China Mania Holdings, Inc. (“GMEC” or the “Company”) was incorporated in Florida on July 8, 1983. In February 2011, three new subsidiaries of the Company were formed and have since maintained operations. These subsidiaries are GME Holdings Limited (“GMEH”) that specialized in artist and project management services operation, Great China Games Limited (“GCG”) that specialized in video games and accessories retail operations and Great China Media Limited (“GCM”) that specialized in magazine and related electronic content publishing operations. In June 2011, the Company formed another subsidiary, GMEC Ventures Limited (“GMEV”), a Hong Kong company, and maintained GMEV for holding future investments, if any. The Company held those subsidiaries though two wholly-owned BVI companies known as Sharp Achieve Holdings Limited (“Sharp Achieve”) and Super China Global Limited (“SCGL”). On March 16, 2011, the Company amended its Articles of Incorporation and changed the name of the Company from “Great East Bottles & Drinks (China) Holdings, Inc.” to “Great China Mania Holdings, Inc.” In November 2012, Sharp Achieve obtained the direct ownership of GCM and GCG by disposing the direct ownership of SCGL to GMEC. This restructuring transaction did not affect the Company’s control of all fellow subsidiaries. On April 23, 2013, the Company disposed the entire interest in GCG to a non-affiliate shareholder in exchange for the shareholder assuming the liabilities of GCG and returning 3,000,000 shares of the Company’s common stock back to the Company. On May 6, 2013, the Company disposed the entire interest in Sharp Achieve and GCM to Mr. Yau Wai Hung, a former CEO and director who resigned on April 30 2013, in exchange for his agreement to assume the liabilities of both Sharp Achieve and GCM. After the above disposals, the Company only specializes in artist and project management services operations. NOTE 2 – PRINCIPLES OF CONSOLIDATION The unaudited interim financial statements of the Company and the Company’s subsidiaries (see Note 1) for the three and nine months ended September 30, 2013 and 2012 have been prepared pursuant to the rules & regulations of the SEC. Certain information and disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the following disclosures are adequate to make the information presented not misleading.All significant intercompany balances and transactions have been eliminated. The functional currency for the majority of the Company’s operations is the Hong Kong Dollar (HKD), for three and nine months ended September 30, 2013 and 2012, while the reporting currency is the US Dollar. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments, consisting only of normal recurring accruals, necessary for a fair presentation of the Company’s financial position as of September 30, 2013, the results of its operations and cash flows for the three and nine months ended for September 30, 2013 and 2012. In the opinion of management, the comparative figures for the three and nine months ended September 30, 2012 were reclassified to current presentation because the balances shown in previous filings included the discontinued operations of GCG and GCM, which were not relevant to the current operations. 6 NOTE 3 – DISPOSAL OF SUBSIDIARIES On April 23, 2013, the Company disposed of its entire interest in GCG to a non-affiliate shareholder in exchange for the shareholder assuming the liabilities of GCG and returning 3,000,000 shares of the Company’s common stock back to the Company. GCG ceased to become a consolidating subsidiary of the Company on May 6, 2013, when the transaction completed. All the operating losses of GCG from January 1, 2013 to April 23, 2013 are recorded as net loss from discontinued operations. On May 6, 2013, the Company disposed of its entire interest in Sharp Achieve and GCM to Mr. Yau Wai Hung, our former CEO and director who resigned on April 30, 2013, in exchange for his assuming the liabilities of both Sharp Achieve and GCM. GCM ceased to become a consolidating subsidiary of the Company on the same date. All the operating losses of GCM from January 1, 2013 to May 6, 2013 are recorded as net loss from discontinued operations. By disposal of the above subsidiaries, the Company sold its video games and accessories retail operation and magazine and related electronic content publishing operation. A summary of the balance sheet and income statement of the above subsidiaries upon the date of disposal is presented as follows: (i) Summary of balance sheet May 6, 2013 (Date of disposal) December 31, 2012 (Audited) GCG GCM Total GCG GCM Total Assets Current assets Cash and cash equivalents $ - $ Accounts receivable - - Inventory - Other receivables and deposit - Total current assets Liabilities Current liabilities Accounts payable - - - Accrued expenses and other payables - Total current liabilities - Net assets / (liabilities) (ii)Summary of income statement Nine months ended September 30, 2013 Nine months ended September 30,2012 GCG GCM Total GCG GCM Total Revenue - Gross margin - Loss before provision for income taxes ) Net loss after non-controlling interest ) NOTE 4 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 7 (a) Economic and political risk The Company’s continuing operations and discontinued operations are conducted in Hong Kong. Accordingly, the political, economic, and legal environments in Hong Kong may influence the Company’s business, financial condition, and results of operations. The Company’s major operations in Hong Kong are subject to special considerations and significant risks not typically associated with companies in North America and Western Europe. These risks include, among others, the political, economic, and legal environment. The Company’s results may be adversely affected by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, and rates and methods of taxation. (b) Cash and cash equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company’s continued operations maintain bank accounts in Hong Kong. The Company’s discontinued operations maintain bank accounts in Hong Kong. (c)Income tax Income taxes are based on pre-tax financial accounting income. Deferred tax assets and liabilities are recognized for the expected tax consequences of temporary differences between the tax bases of assets and liabilities and their reported amounts. The Company periodically assesses the need to establish valuation allowances against its deferred tax assets to the extent the Company no longer believes it is more likely than not that the tax assets will be fully utilized. The Company evaluates a tax position to determine whether it is more likely than not that the tax position will be sustained upon examination, based upon the technical merits of the position. A tax position that meets the more-likely-than-not recognition threshold is subject to a measurement assessment to determine the amount of benefit to recognize and the appropriate reserve to establish, if any. If a tax position does not meet the more-likely-than-not recognition threshold, no benefit is recognized. In accordance with the relevant tax laws and regulations of Hong Kong, the applicable corporation income tax rate was 16.5% on assessable profits, if any, for the periods ended September 30, 2013 and 2012, respectively. (d)Fair value of financial instruments The Company’s financial instruments primarily consist of cash and cash equivalents, amount due from a related company, prepaid expenses and other receivables, accounts payable, accrued expenses and other payables, receipt in advance, taxes payable and amount due to a related party. The estimated fair value amounts have been determined by the Company using available market information or other appropriate valuation methodologies. However, considerable judgment is required in interpreting market data to develop estimates of fair value. Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange. As of the balance sheet dates, the estimated fair values of the financial instruments were not materially different from their carrying values as presented, due to the short maturities of these instruments and the fact that the interest rates on the borrowings approximate those that would have been available for loans of similar remaining maturity and risk profiles at respective year ends. (e)Revenue recognition Revenue represents the invoiced value of goods sold or services rendered during the year, net of sales discounts and returns. Generally revenue is recognized when all of the following criteria are met: - Persuasive evidence of an arrangement exists, - Delivery has occurred or services have been rendered, - The seller’s price to the buyer is fixed or determinable, and - Collectability is reasonably assured Revenue recognition policies for each of the major products and services of continuing operations are illustrated as follows: (i) Revenue from provision of artist management, event management, and promotion for its clients is recognized when services are rendered. (ii) Revenue from artist-related merchandising is recognized when receipt is confirmed by clients according to the relating predetermined agreements. (iii) Revenue from intellectual property rights on CD, DVD and video products is recognized upon delivery of products to customers. 8 For discontinued operations, the Company recognizes revenue when the following criteria are met: (i) Revenue from electronic content sales like iPhone and Android applications is recognized when receipt is confirmed by service providers. (ii) Revenue from traditional paper magazines sales is recognized when magazines are sold to customers, net of sales return. (iii) Revenue from the provision of advertising services is recognized when services are rendered. (iv) Revenue from retail sales of video games and accessories is recognized upon delivery of goods to customers. (f) Earnings per share Basic earnings per share is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding during the period. Diluted earnings per share is computed similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. For the nine months ended September 30, 2012, there are a total of 2,192,900 shares of common stock included in the calculation of diluted weighted average number of shares outstanding. They are not included in the calculation of diluted (loss) / earnings per share because they are considered anti dilutive when computing diluted (loss) / earnings per share. (g)Use of estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. (h)Comprehensive income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other financial statements. Comprehensive income includes net income and the foreign currency translation gain, net of tax. (i)Foreign currency translation The accompanying consolidated financial statements are presented in United States Dollars (USD). The functional currency of the Company is in Hong Kong Dollars (HKD). Capital accounts of the consolidated financial statements are translated into USD from HKD at their historical exchange rates when the capital transactions occurred. Assets and liabilities are translated at the exchange rates as of balance sheet date. Income and expenditures are translated at the average exchange rate of the period. The translation rates are as follows: September 30,2013 December 31, 2012 September 30,2012 Period end HKD : USD$ exchange rate Average for the period HKD : US$ exchange rate (j)Recent accounting pronouncements 9 In January 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This ASU clarifies that ordinary trade receivables are not in the scope of ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. Specifically, ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the FASB Accounting Standards Codification™ (Codification) or subject to a master netting arrangement or similar agreement. The FASB undertook this clarification project in response to concerns expressed by U.S. stakeholders about the standard’s broad definition of financial instruments. After the standard was finalized, companies realized that many contracts have standard commercial provisions that would equate to a master netting arrangement, significantly increasing the cost of compliance at minimal value to financial statement users. An entity is required to apply the amendments in ASU 2013-01 for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the required disclosures retrospectively for all comparative periods presented. The effective date is the same as the effective date of ASU 2011-11. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This ASU improves the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in this ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under US GAAP. The new amendments will require an organization to: · Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under US GAAP to be reclassified to net income in its entirety in the same reporting period. · Cross-reference to other disclosures currently required under US GAAP for other reclassification items (that are not required under US GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). A private company is required to meet the reporting requirements of the amended paragraphs about the roll forward of accumulated other comprehensive income for both interim and annual reporting periods. However, private companies are only required to provide the information about the effect of reclassifications on line items of net income for annual reporting periods, not for interim reporting periods. The amendments are effective for reporting periods beginning after December 15, 2012, for public companies, and are effective for reporting periods beginning after December 15, 2013, for private companies. Early adoption is permitted. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In February 2013, FASB issued Accounting Standards Update (ASU) No. 2013-03, Financial Instruments (Topic 825). This ASU clarifies the scope and applicability of a disclosure exemption that resulted from the issuance of Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in US GAAP and IFRSs. The amendment clarifies that the requirement to disclose "the level of the fair value hierarchy within which the fair value measurements are categorized in their entirety (Level 1, 2, or 3)" does not apply to nonpublic entities for items that are not measured at fair value in the statement of financial position, but for which fair value is disclosed. This ASU is the final version of Proposed Accounting Standards Update 2013-200—Financial Instruments (Topic 825), which has been deleted. The amendments are effective upon issuance. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. 10 In February 2013, FASB issued Accounting Standards Update (ASU) No. 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. This ASU provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this ASU is fixed at the reporting date, except for obligations addressed within existing guidance in US GAAP. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2014, and interim periods and annual periods thereafter. The amendments in this ASU should be applied retrospectively to all prior periods presented for those obligations resulting from joint and several liability arrangements within the ASU’s scope that exist at the beginning of an entity’s fiscal year of adoption. An entity may elect to use hindsight for the comparative periods (if it changed its accounting as a result of adopting the amendments in this ASU) and should disclose that fact. Early adoption is permitted. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In March 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-05, Foreign Currency Matters (Topic 830). This ASU resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. This ASU is the final version of Proposed Accounting Standards Update EITF11Ar—Foreign Currency Matters (Topic 830), which has been deleted. The amendments in this Update are effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. For nonpublic entities the amendments in this Update are effective prospectively for the first annual period beginning after December 15, 2014, and interim and annual periods thereafter. The amendments should be applied prospectively to derecognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. If an entity elects to early adopt the amendments, it should apply them as of the beginning of the entity’s fiscal year of adoption. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. In July 2013, The FASB has issued ASU No. 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carry forward, a Similar Tax Loss, or a Tax Credit Carry forward Exists (a consensus of the FASB Emerging Issues Task Force). US GAAP does not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carry forward, a similar tax loss, or a tax credit carry forward exists. The amendments in this ASU state that an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carry forward, a similar tax loss, or a tax credit carry forward, except as follows. To the extent a net operating loss carry forward, a similar tax loss, or a tax credit carry forward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This ASU applies to all entities that have unrecognized tax benefits when a net operating loss carry forward, a similar tax loss, or a tax credit carry forward exists at the reporting date. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2014. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. The Company does not expect the adoption of this guidance to have a material impact on its consolidated financial statements. NOTE 5 – SHORT-TERM LOAN RECEIVABLE As of September 30, 2013, the short-term loan to a third party is bearing interest at 6% per annum with no fixed payment terms. Interest income in conjunction with this short-term loan for the nine months ended September 30, 2013 and 2012 was $4,246 and $4,769, respectively. NOTE 6 – DEPOSITS, PREPAID EXPENSES AND OTHER RECEIVABLES Deposits, prepaid expenses and other receivables consist of payments and deposits made by the Company to third parties in the normal course of business operations with no interest and no fixed repayment terms. These payments are made for the purchase of services that are used by the Company for its current operations. 11 The Company evaluates the amounts recorded as prepaid expenses on a periodic basis and records a charge to the current operations of the Company when the related expense has been incurred. NOTE 7 – SHORT TERM BORROWINGS The short-term borrowings are unsecured, interest free advances from a non affiliate individual with no fixed repayment term. During the reporting period, this individual converted a portion of the short-term borrowings of $60,000 into 4,125,000 shares of Company’s common stock. NOTE 8 – CONVERTIBLE NOTES The convertible notes as of the balance sheet date are summarized as follows: September 30, 2013 December 31, 2012 Noncurrent liabilities: Non-interest bearing convertible note $ $ Current liabilities: 8% convertible note 2, net - 8% convertible note 3, net - 8% convertible note 4, net - 12% convertible note 5, net (including fair value adjustment on option $ 35,333, accrued interest expense $3,000) - 12% convertible note 6, net (including fair value adjustment on option $ 35,333, accrued interest expense $2,683, net of unamortized discount $3,730) - Total convertible note outstanding $ $ On June 1, 2011, the Company issued a non-interest bearing convertible note in the amount of $256,400 (“Note 1”) to a third party note holder (“Holder 1”), which matures on May 31, 2016. On September 30, 2011, the first installment of $128,200 was received. Note 1 bears a callback option exercisable by Holder 1 on the unused portion of Note 1 after 12 months from the date of Note 1. Note 1 can be converted into common stock of the Company by Holder 1 under certain conditions. A total of $96,899 was repaid by the Company upon September 30, 2013. As of September 30, 2013, Note 1 did not qualify to be converted under those conditions and is therefore not dilutive. On February 20, 2013, the Company issued another 12% convertible note in the amount of $50,000 (“Note 5”) to another third party note holder (“Holder 3”). Note 5 will mature on November 20, 2013 and was fully received on March 4, 2013. The outstanding principal balance plus any accrued interest under Note 5 is convertible into common stock of the Company after 180 days from the date issued with a 40% discount over the convertible price upon the option of Holder 3. The conversion price is determined by the average of the lowest 3 closing bid prices out of the 10 days prior to the Conversion Date. As of September 30, 2013, fair value adjustment on options amounted to $35,333 and unamortized debt discount amount to $0. Debt discount is being amortized using an effective interest method over the life of Note 5. For the nine months ended September 30, 2013, the amortization of debt discount of $35,333 was charged to Statement of Operations. Accrued interest expense of Note 5 for the nine months ended September 30, 2013 was $3,000. On September 10, 2013, the holder of Note 5 converted $7,415 into 160,000 shares of common stock. The gross outstanding balance of Note 5 at September 30, 2013 was $80,918 after deducting the partial settlement of $7,415 by shares. As of September 30, 2013, Note 5 qualified to be converted into 2,192,900 shares of common stock under the conditions of Note 5 and is therefore dilutive. 12 On April 22, 2013, the Company issued another 12% convertible note in the amount of $50,000 (“Note 6”) to Holder 3. Note 6 will mature on January 22, 2014 and was fully received on June 14, 2013. The outstanding principal balance plus any accrued interest under Note 6 is convertible into common stock of the Company after 180 days from the date issued with a 40% discount over the convertible price upon the option of Holder 3. The conversion price is determined by the average prices of the 5 days prior to the Conversion Date. As of September 30, 2013, fair value adjustment on options amounted to $35,333 and unamortized debt discount amounted to $3,730. Debt discount is being amortized using effective interest method over the life of Note 6. For the nine months ended September 30, 2013, the amortization of debt discount of $31,603 was charged to the Statement of Operations. Accrued interest expense of Note 6 for the nine months ended September 30, 2013 was $2,683. As of September 30, 2013, Note 6 did not qualify to be converted under the conditions of those notes and is therefore not dilutive. Total interest expense in connection with Note 2, Note 3 and Note 4 for the nine months ended September 30, 2013 and 2012 were $25,898 and $26,800, respectively. Total interest expenses in connection with all Convertible Notes for the nine months ended September 30, 2013 and 2012 amounted to $98,517 and $26,800, respectively. NOTE 9 – COMMON STOCK ANDWEIGHTED AVERAGE NUMBER OF SHARES FOR EARNINGS PER SHARE CALCULATION On January 2, 2013 the Company issued 684,932 shares of common stock to a convertible note holder for partial settlement of a convertible note totaling $20,000. On January 14, 2013 the Company issued 625,000 shares of common stock to a convertible note holder for partial settlement of a convertible note totaling $15,000. On January 18, 2013 the Company issued 312,500 shares of common stock to a convertible note holder for partial settlement of a convertible note totaling $5,000. On April 9, 2013 the Company converted $23,000 short-term borrowings into 2,300,000 shares of common stock of the Company. On April 23, 2013, the Company cancelled 3,000,000 shares of common stock from a non-affiliate shareholder in exchange of disposing the entire interest of GCG. On April 26, 2013, the Company issued to two consultants 7,000,000 shares of common stock in exchange for professional services rendered. Based on the share price of $0.0164 per share on the grant date, the fair value of these issued shares was $114,800. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the nine months ended September 30, 2013. On April 30, 2013 the Company converted $12,000 short-term borrowings into 1,200,000 shares of common stock of the Company. On May 7, 2013, the Company issued to two consultants 1,667,000 shares of common stock in exchange for professional services rendered. Based on the share price of $0.012 per share on the grant date, the fair value of these issued shares was $20,000. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the nine months ended September 30, 2013. On June 6, 2013, the Company converted $25,000 short-term borrowings into 625,000 shares of common stock of the Company. On June 7, 2013, the Company issued to two consultants 289,855 shares of common stock in exchange for professional services rendered. Based on the share price of $0.069 per share on the grant date, the fair value of these issued shares was $20,000. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the nine months ended September 30, 2013. On September 3, 2013, the Company issued 500,000 shares to the Company’s previous legal counsel for prior legal services rendered. Based on the share price of $0.08 per share on the grant date, the fair value of these issued shares was $40,000. Such services were recorded as a component of general and administrative expenses for the year ended December 31, 2012. On the same day, the Company issued 694,000 shares to another consultant in exchange for professional services rendered. Based on the share price of $0.0576 per share on the grant date, the fair value of these issued shares was $40,000. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the nine months ended September 30, 2013. On September 10, 2013, the Company issued 160,000 shares of common stock to a convertible note holder for partial settlement of a convertible note totaling $7,415. 13 On September 17, 2013, the Company issued to a consultant 250,000 shares of common stock in exchange for professional services rendered. Based on the share price of $0.08 per share on the grant date, the fair value of these issued shares was $20,000. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the nine months ended September 30, 2013. On September 25, 2013, the Company issued to two consultants 8,000,000 shares of common stock in exchange for professional services rendered. Based on the share price of $0.0685 per share on the grant date, the fair value of these issued shares was $547,563. This non-cash compensation is recorded as a component of the Company’s share based payment expense for the nine months ended September 30, 2013. The calculation of common stock as at September 30, 2013, and weighted average number of shares for the nine months ended September 30, 2013 is illustrated as follows: Number of shares Weighted average number of shares Issued and outstanding as of January 1, 2013 Issuance of share on January 2, 2013 for debt conversion Issuance of share on January 14, 2013 for debt conversion Issuance of share on January 18, 2013 for debt conversion Issuance of shares on April 9, 2013 for debt conversion Forfeiture of shares on April 23, 2013 for disposal of GCG ) ) Share based payment made on April 26, 2012 Issuance of shares on April 30, 2013 for debt conversion Share based payment made on May 7, 2013 Issuance of shares on June 6, 2013 for debt conversion Share based payment made on June 7, 2013 Share based payment made on September 3, 2013 Issuance of share on September 10, 2013 for debt conversion Share based payment made on September 17, 2013 Share based payment made on September 25, 2013 Issued and outstanding as of September 30, 2013 On April 22, 2013, the Company granted to a convertible holder a warrant to purchase a total of 500,000 of our common stock at a price of $0.10 per share within two years from the date of issuance. In the opinion of directors, the assessed value of the warrant was insignificant to the continuing operations for the nine months ended September 30, 2013. This warrant was not included in the computation of diluted earnings per share because the warrant was anti-dilutive. NOTE 10 – INTEREST EXPENSES Interest expenses for the nine months ended September 30, 2013 and 2012 are summarized as follows: Amortization on discount of convertible note $ $ Accrued interest on convertible note Total $ $ NOTE 11 – CONTINGENCIES AND COMMITMENTS At September 30, 2013, the expected annual lease payments under the Company and its subsidiaries’ operating leases are as follows: For the year ended December 31, Total 14 NOTE 12 –SUBSEQUENT EVENTS On October 1, 2013, the Company issued a total of 1,075,399 shares common stock for partial settlement of a convertible note totaling $42,585. On October 15, 2013, the Company proposed a one-for-twenty (1:20) reverse stock split of the Company’s common stock as disclosed on our Definitive Form 14A filed with the Securities and Exchange Commission on the same day. The Company has mailed proxies soliciting the votes of the Company’s shareholders and will announce the results after November 25, 2013. On October 20, 2013, the Company entered into a settlement agreement wherein it agreed to fully settle the civil lawsuit brought by CMF Investments, Inc. in New York. The Company agreed to pay $65,000 within 60 days of the date of the agreement. 15 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Note regarding forward – looking statements This quarterly report contains forward-looking statements within the meaning of the federal securities laws. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate", "expect", "intend", "plan", "will", "we believe", "the Company believes", "management believes" and similar language. The forward-looking statements are based on the current expectations of the Company and are subject to certain risks, uncertainties and assumptions, including those set forth in the discussion under "Management's Discussion and Analysis of Financial Condition and Results of Operations" in this report. The actual results may differ materially from results anticipated in these forward-looking statements. We base the forward-looking statements on information currently available to us, and we assume no obligation to update them. Investors are also advised to refer to the information in our filings with the Securities and Exchange Commission, specifically Forms 10-K, 10-Q and 8-K, in which we discuss in more detail various important factors that could cause actual results to differ from expected or historic results. It is not possible to foresee or identify all such factors. As such, investors should not consider any list of such factors to be an exhaustive statement of all risks and uncertainties or potentially inaccurate assumptions. Except as otherwise indicated by the context, references in this Form 10-K to “we”, “us”, “our”, “the Registrant”, “our Company”or “the Company” are to Great China Mania Holdings, Inc., a Florida corporation and its consolidated subsidiaries. Unless the context otherwise requires, all references to (i) “BVI” are to British Virgin Islands; (ii) “PRC” and “China”are to the People’s Republic of China; (iii) “U.S. dollar”, “$” and “USD” are to United States dollars; (iv) “HKD” are to the Hong Kong Dollar; (v) “Securities Act” are to the Securities Act of 1933, as amended; and (vi) “Exchange Act” are to the Securities Exchange Act of 1934, as amended. Critical Accounting Policies and Estimates Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States ("US GAAP"). US GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenues and expenses amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to US GAAP and are consistently and conservatively applied.We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. We believe the following is among the most critical accounting policies that impact our consolidated financial statements. We suggest that our significant accounting policies, as described in our consolidated financial statements in the Summary of Significant Accounting Policies, be read in conjunction with this Management's Discussion and Analysis of Financial Condition and Results of Operations. We recognize revenue in accordance with Staff Accounting Bulletin ("SAB") No. 104. All of the following criteria must exist in order for us to recognize revenue: 16 4. Collectability is reasonably assured. (i) Revenue from provision of artist management, event management, and promotion for its clients is recognized when services are rendered. (ii) Revenue from artist-related merchandising is recognized when receipt is confirmed by clients according to the relating predetermined agreements. (iii) Revenue from intellectual property rights on CD, DVD and video products is recognized upon delivery of products to customers. For discontinued operations, the Company recognizes revenue when the following criteria are met: (i) Revenue from electronic content sales like iPhone and Android applications is recognized when receipt is confirmed by service providers. (ii) Revenue from traditional paper magazines sales is recognized when magazines are sold to customers, net of sales return. (iii) Revenue from the provision of advertising services is recognized when services are rendered. (iv) Revenue from retail sales of video games and accessories is recognized upon delivery of goods to customers. Based on these factors, the Company believes that it can apply the provisions of SAB 104 with minimal subjectivity. Recent Accounting Pronouncements The Company does not expect that the adoption of any recent accounting pronouncements will have any material impact on its financial statements. Results of Continuing Operations – Three Months Ended September 30, 2013 as Compared to Three Months Ended September 30, 2012. The following table summarizes the results of our continuing operations during the three-month period ended September 30, 2013 and 2012, and provides information regarding the dollar and percentage increase / (decrease) from the three-month period ended September 30, 2012 to the three-month period ended September 30, 2013. Three months ended September 30, Increase / (decrease) % Change Revenue $ $ $ ) %) Cost of sales ) %) Gross profit ) %) General & administrative % Loss from operations ) ) ) %) Other expense ) ) ) %) Income tax expenses - - - N/A Net loss from continuing Operations $ ) $ ) $ ) %) Revenues Revenues decreased by $74,972 to $470,279 for the three months ended September 30, 2013 as compared to $545,251 for the same period in 2012, representing a 13.75% decrease. The decrease in revenue was mainly due to the decreasein volume of artists’ performance in China. Cost of sales 17 Cost of sales decreased by $2,160 to $338,243 for the three months ended September 30, 2013, as compared to $340,403 for the same period in 2012, representing a 0.63% decrease. The decreases were mainly due to the decrease of other direct cost by $37,137 in aggregate offset by the increase of artist fee by $14,740 and agency fee by $20,237. Gross margin Gross margin decreased by $72,812 to $132,036 for the three months ended September 30, 2013 as compared to $204,484 for the same period in 2012, representing a 35.54% decrease. The decrease was mainly due to 1) the decrease of the revenue by $74,972, 2) the increase of artist fees by $14,740 and 3) agency fees by $20,237, offset by the decrease of other direct costs by $37,137 in aggregate in the same period. General and administrative The following table summarizes general and administrative expenses during the three-month period ended September 30, 2013 and 2012, and provides information regarding the dollar and percentage increase / (decrease) from the three-month period ended September 30, 2012 to the three-month period ended September 30, 2013. Three months ended September 30, Increase (decrease) % Change Payroll cost % Rental expenses ) %) Legal and professional fee % Entertainment ) %) Miscellaneous ) %) % Payroll cost increased by $8,770 to $111,070 for the three months ended September 30, 2013 as compared to $102,300 for the same period in 2012, representing a 8.57% increase. The increase was mainly due to the increase of the number of staff during the period. Rental expenses decreased by $6,258 to $30,843 for the three months ended September 30, 2013, as compared to $37,101 for the same period in 2012, representing a 16.87% decrease. The decrease was mainly due to rent saved by the closure of the Beijing office in September 2012. Legal and professional fee increased by $206,842 to $459,122 for the three months ended September 30, 2013, as compared to $252,280 for the same period in 2012, representing a 81.99% increase. The increase was mainly due to a business development consultation fee $356,368, offset by the decrease of 1) press releasing expenses by $140,000, 2) legal consultation fee by $8,550, and 3) legal related disbursement by $976. Miscellaneous expenses decreased by $6,692 to $6,673 for the three months ended September 30, 2013, as compared to $13,365 for the same period in 2012, representing a 50.07% decrease. The decrease was mainly due to the decrease of 1) traveling expenses by $4,783 and 2) maintenance expenses by $2,099 offset the increase of other expenses of $190 in aggregate. Net loss from continuing operations Net loss from continuing operations increased by $344,526 to a net loss of $579,743for the three months ended September 30, 2013 as compared to $235,217 for the same period in 2012. 18 Results of Discontinued Operations –Three Months Ended September 30, 2013 as Compared to Three Months Ended September 30, 2012. The following table summarizes the results of discontinued operations for the three-month period ended September 30, 2013 and 2012, and provides information regarding the dollar and percentage increase or (decrease) from the three-month period ended September 30, 2012 to the three-month period ended September 30, 2013. For three months ended September 30, Increase (decrease) %Change Revenue GCM $
